Opinion on rehearing- filed May 16th, 1892. Hughes, J. A motion for rehearing or modification of the judgment of the court in this cause has been made. After an assignment had. been made by the appellant for the benefit of his creditors, and a receiver had been appointed, and had taken possession of the property included in the assignment, the appellee sued out an attachment against the appellant before a justice of the peace, and had it levied upon funds in the hands of the receiver. The justice of the peace declared the assignment void, and sustained the attachment; and, upon appeal to the circuit court, it did the same. We said in the opinion that the justice of the peace had no jurisdiction to determine the rights of the assignee under the assignment, and that upon appeal the circuit court acquired none. We reversed the judgment, and discharged the attachment as to the property in the hands of the receiver. The effect of .the judgment of the circuit court would have been that the officer charged with the execution of the process of the court could seize and sell property lawfully in the possession of the chancery court. This could not be the case, as it would produce an unseemly conflict of jurisdiction between the law court'and the chancery court. The opinion does not mean that the attachment should be dismissed. The plaintiff in the attachment suit, it may be, will have the right to subject the property to the payment of his demand, if the assignment should be adjudged to be void. But the rights of the assignee under the assignment must be settled in the chancery court. The motion is denied.